DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,9,15 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakran (2018/076727A from Applicants NPL of 6-25-21).
Bakran teaches an overcurrent protection circuit(16,22), coupled to a DC bus between a first DC end (left of 16) and a second DC end (right of 16), the DC bus comprising a positive bus connected between a first DC positive terminal 51 and a second DC positive terminal 5, and a negative bus connected between a first DC negative terminal 61 and a second DC negative terminal 6, comprising: a main protection branch 16 connected in series with the positive bus or the negative bus, and comprising a first protection switch (17 on the left) and a second protection switch (17 on the right) connected in series and connected to a first node on the DC bus; a freewheeling switch branch 22 having two ends, one end being connected to the first node, the other end being connected to an opposite bus to the main protection branch 16; a detection unit (para 0049, first sentence) coupled with the DC bus, and configured to detect a voltage or a current of the DC bus and output an overcurrent detection signal for representing whether an overcurrent occurs (implicit); and a control unit coupled to the detection unit and the main protection branch 16, and configured to control the main protection branch according to the overcurrent detection signal. 
Claim 2 only recites that the first and second switches would be turned off at the same time, and this is the intrinsic configuration of a protection circuit with plural switches because more complexity is needed to operate two series connected switches at different times with respect to a detected overcurrent event.
Claim 15 only adds a second freewheeling branch which would be an intrinsic feature when using several of the devices of claim 1.
Claim 25 only recites a conventional type of power source in combination with the device of claim 1.
Allowable Subject Matter
Claims 3-14 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The above mentioned claims recite additional features, such as the response to a second overcurrent signal of claim 3, that have not been taught or been fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 4, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836